EXHIBIT D
                            Expert Report of Beverly Bell-Shambley
   I.      Introduction
The purpose of this report is to describe the methodology applied for interviewing and evaluating
individuals who have received treatment in one of Mississippi’s State Hospitals during the
prescribed period of time. I was provided names of individuals who I would interview, with the
interviews focusing on their account and perceptions of their hospital experience and the services
they received, as well as their ideas about what services would be helpful in maintaining
recovery in the community. In addition to interviewing the clients, when possible, I conducted
collateral interviews with family members and service providers. I reviewed records of their
hospitalizations in State Hospitals as well as records from community hospitals and of services
provided by Community Mental Health Centers (CMHCs).
I analyzed the interview data and data from record reviews to determine for each individual: 1)
whether the individual would have avoided or spent less time at the State Hospital had he/she
been provided reasonable community-based services; 2) whether the individual is opposed to
receiving community-based services or to continuing to receive those services in the community
instead of a State Hospital; and 3) whether the individual is appropriate for and would benefit
from community-based services and what type of services.
I interviewed 25 individuals and conducted a collateral interview and record review for one
deceased individual. Of those individuals, it was my opinion that all of them could have avoided
hospitalization or spent less time in State Hospitals if they had received reasonable and
appropriate community-based services. It was also my opinion that none of the 25 individuals
interviewed was opposed to receiving community-based services, though for at least one
individual, this conclusion is inferred from her history as she did not offer responses to
questions. I considered all 25 individuals to be appropriate for community-based services at the
time of the interview.

   II.     Qualifications
I completed my doctoral training in Clinical Psychology at the University of Georgia. I am a
licensed clinical psychologist, a certified forensic examiner, and a licensed nursing home
administrator in the State of Alabama. While attending graduate school, I worked weekends at a
group home and volunteered as a crisis hotline counselor in Athens, GA. I began my career with
the Alabama Department of Mental Health (ADMH) in 1985 as a Staff Psychologist at the
State’s forensic hospital, with primary duties of participating as a member of a multidisciplinary
treatment team, providing therapeutic interventions, and completing evaluations of individuals’
adjudicative competence and mental state at the time of the alleged offense. The goal of
treatment as well as of the evaluations was to assist in preparing individuals to return to their
communities to proceed with their lives. I transferred to Bryce Hospital in 1988 to assume the
role of the Director of Neuropsychology Services. In 1994, I was promoted to the position of
Clinical Director at Taylor Hardin Secure Medical Facility and served in that capacity for six
years. From 2001 to 2003, I was the Administrator for S.D. Allen Nursing Facility, a nursing
                                                1
                                                                      CONFIDENTIAL INFORMATION
                                                                    SUBJECT TO PROTECTIVE ORDER
home operated by the Alabama Department of Mental Health. I was instrumental in the closing
of the three nursing homes operated by ADMH and in transitioning consumers to placements in
the community. In 2003, I became the Facility Director of the Mary Starke Harper Geriatric
Psychiatry Center. In August 2007, I was appointed as the Director of Mental Illness Facilities
for the Alabama Department of Mental Health, with the role of supervising the operation of all
state hospitals under the Mental Illness Division.
In July 2012, I was appointed as the Associate Commissioner for the Mental Health and
Substance Abuse Service Division. In 2016, I retired from the Alabama Department of Mental
Health after a 31-year career.
Throughout my career, the focus has been on the betterment of the system and patient care, both
in the hospitals and the community. In my last four years, prior to retiring as Associate
Commissioner, I helped to oversee multiple complex transformation efforts that set the
foundation for major systems changes. These include, but are not limited to, to following:
   •   State Psychiatric Hospital Transformation:
           o Since 2012, my Division spearheaded efforts to transform psychiatric inpatient
              hospital care and shift care away from large institutional state psychiatric
              hospitals to smaller, community-based psychiatric inpatient settings closer to the
              individual in need of treatment. This allowed for consumers to receive care closer
              to their home, with more direct involvement from their family, while also
              allowing for a more coordinated approach to mental and medical health care.
              This was a complex undertaking, completed with much coordination,
              determination, and purpose. Through these efforts, three long-standing state
              hospitals were closed.

   •   Community Integration and Expansion:
         o To close state psychiatric hospitals, it was vital that the community mental health
            system be positioned to increase its capacity and serve the influx of new
            consumers. It was my responsibility to bring professionals from the hospitals and
            community together to develop and implement a synchronized effort, one that
            proved critical to the system transformation. That effort laid the foundation for
            combining two very distinct and separate mental health systems into an integrated
            mental health system of care. This was no small feat and demanded countless
            hours of planning, restructuring, training, and careful attention to the mission at
            hand. It was important that leadership maintain focus and persistence even as
            those who did not want such cultural and systematic change advocated at the local
            and state level to keep it from happening. We were able to realign funding and
            resources to ensure that the needed services and resources shifted to the
            community and away from institutional settings.

   •   Recovery and Supports:
                                               2
                                                                    CONFIDENTIAL INFORMATION
                                                                  SUBJECT TO PROTECTIVE ORDER
            o Under my leadership, we continued to engage and embrace mental health
              consumer and family advocacy groups at the local and state level. Their voices
              and experiences were necessary to help shape the evolving transformation of
              Alabama’s mental health system of care. The provider network was pressed to
              expand their cultural mindset from a medical model to a recovery model. Under
              my administration, ADMH expanded community-based service capacity,
              particularly in the areas of supported employment and integrated housing, and
              increased the number of certified peer support specialists. More broadly, the
              system was re-aligned to promote a recovery-oriented approach to care.

    •   Health Care Reform:
           o To fully achieve holistic care, we realized the importance of working with other
               healthcare partners and professionals to try to bridge mental health and medical
               health care. We worked cooperatively with the State Medicaid agency in the
               initial development of a “Health Home,” a statewide program that strives to
               integrate mental health consumers into the medical health system. As statistics
               have shown, individuals with mental illness die on average 25 years earlier than
               other individuals, typically not because of their mental illness but due to co-
               morbid medical/physical illnesses. 1 Direct participation with a “Health Home”
               provides health care to individuals with mental illness who might not otherwise
               have access.
           o We also sought to ensure better health care and outcomes for consumers with
               mental illness by leading the movement to initiate Managed Care in Alabama for
               the first time. To ensure that this process did not undermine the transformation
               efforts described above, we worked closely with the agencies involved, and I
               served as a voting member of the State-level, legislatively mandated Medicaid
               Quality Assurance Committee. In that role, I worked to assure that quality
               measures for mental health and substance use disorders were built into the
               standard treatment approaches for medical conditions such as diabetes, heart
               condition, and asthma. I was also appointed to serve on the Governor’s Health
               Care Task Force.
Aside from my work with the Department of Mental Health, I have maintained a small part-time
private practice in Psychology since the late 1980s, providing direct services to individuals in the
community.



1
 National Association of State Mental Health Program Directors Council. (2006). Morbidity and Mortality in
People with Serious Mental Illness. Alexandria, VA: Parks, J., et al.
https://www nasmhpd.org/sites/default/files/Mortality%20and%20Morbidity%20Final%20Report%208.18.08.pdf.
See also Walker ER, McGee RE, Druss BG. Mortality in Mental Disorders and Global Disease Burden Implications:
A Systematic Review and Meta-analysis. JAMA Psychiatry. 2015 Feb 11. doi: 10.1001/jamapsychiatry.2014.2502

                                                     3
                                                                             CONFIDENTIAL INFORMATION
                                                                           SUBJECT TO PROTECTIVE ORDER
    III.     Methodology

I conducted this review in conjunction with five other clinical experts, all working under the
guidance of Dr. Robert Drake.

Prior to beginning the interviews and record reviews, I participated in training at the Department
of Justice’s office in Washington, DC that provided information on the purpose of the project
and the methodology for the Sample Review, including an interview tool developed by Dr.
Drake with input from the clinical expert team. I conducted reviews for 26 individuals (one
individual was deceased — that review entailed a telephone interview with her father and review
of hospital and CMHC records). Interviews occurred in 2018 on the following dates and in
locations surrounding the identified cities: Feb. 6-10 – Jackson, MS; Feb 12-16 – Natchez, MS;
March 12-16 – Greenwood, MS; March 26-30 – West Point, MS; April 8-10 – Gulfport, MS.
Four individuals were interviewed at Mississippi State Hospital. One individual was interviewed
at Lauderdale County Detention Center. The remainder were interviewed at their homes or other
community locations. In addition to interviews with the individuals, where possible, I conducted
interviews, either in person or telephonically, of the individuals’ family members and
community-based service providers. Of the 25 interviews I conducted, five were completed in
conjunction with another clinical expert to establish interrater reliability. 2

Prior to beginning the interviews, the purpose was explained and individuals were informed that
their participation was voluntary and that they could choose not to participate or could at any
time choose to end the interview. I received an outline of the content that the interview was to
cover, which I used as a guide; however, each item on the outline was not presented verbatim
and all items were not asked of each individual, for various reasons.

    IV.      Materials Reviewed
I reviewed State Hospital Records (MSH, NMSH, EMSH, and SMSH), CMHC records, records
from Crisis Stabilization Units (CSUs), and community hospital records. I also reviewed the
Mississippi Department of Mental Health’s Operational Standards and research by Dr. Drake
regarding identifying risk factors for hospitalization and interventions to reduce hospitalization
among people with serious mental illness. A complete list of the materials I considered is
attached to this report.


    V.       Standards

             a. Does not oppose



2
                                                     (Bob Drake); and             (Daniel Byrne and
Judith Baldwin).
                                                 4
                                                                          CONFIDENTIAL INFORMATION
                                                                        SUBJECT TO PROTECTIVE ORDER
I made determinations about whether individuals opposed receiving community-based services
in all but two cases by directly asking them and by reviewing their records. One client was not
responsive to questions, and thus I made this determination based purely on my review of her
records. Another client was deceased, and thus I did not form an opinion on this question for
that individual.
           b. Is appropriate for and would benefit from community services
I made determinations about whether individuals were appropriate to live in the community
through direct questions about their community and hospital experience, review of hospital and
community records, and information from collateral interviews. I considered whether there were
any needs, symptoms, or behaviors that could not be managed with reasonable services in an
appropriate community setting, relying on my 33 years of experience as a clinician providing
services to clients similarly situated to individuals in this review, my knowledge of community-
based services, and my review of relevant research and the Mississippi DMH operational
standards for community services.
           c. Would have avoided or spent less time in a State Hospital with access to
              reasonable community-based services
In making determinations about whether an individual would have avoided or spent less time in a
State Hospital had access to reasonable community-based services been available, I drew from
my experience as a clinician and my experience making decisions regarding services for clients
similarly situated to the individuals in this review. I also relied on review of relevant literature,
referenced in the attached list of materials considered. The research on evidenced-based
practices with individuals who have serious mental illness has shown that the implementation of
programs such as diversion services, mobile crisis services, assertive community treatment,
management of medications, mental health therapies, supported employment, supported housing,
and transition services are effective in reducing hospitalizations and shortening hospital lengths
of stay.
           d. Serious risk of readmission to a State Hospital
I determined whether an individual was at serious risk of readmission to a State Hospital by
considering the individual’s history of hospitalization and the effectiveness of any past or present
community-based services. I also considered the following risk factors for institutionalization
developed by Dr. Robert Drake: medication non-adherence; number of previous hospitalizations
and lengths of stay; the presence of a co-occurring substance use disorder; whether the individual
had stable and safe living conditions and family/friends support; the individual’s usual behavior
when symptoms are not in remission (suicide ideation, homicide ideation, command auditory
hallucination, aggression, self-injurious behavior, verbal threats, substance use, homelessness,
etc.). I made this determination only for the individuals who, at the time of the interview, were
not in a State Hospital.


   VI.     Findings from Reviewed Individuals

                                                 5
                                                                       CONFIDENTIAL INFORMATION
                                                                     SUBJECT TO PROTECTIVE ORDER
           a. Individual Findings
Of the 26 individuals reviewed, four were in a State Hospital at the time of interview. Of those
four, all were appropriate for and would benefit from community-based services, none opposed
community-based services, and all would have avoided or spent less time in a State Hospital had
they had access to reasonable community-based services. All four would be appropriate for
placement in a small group home with access to integrated day activities and community mental
health services.
Of the 22 individuals not in a State Hospital at the time of interview, all would have avoided or
spent less time in a State Hospital with access to reasonable community-based services. I found
that all (with the exception of the deceased individual) were not opposed to receiving
community-based services. 18 out of 21 individuals (86%) were at serious risk for
institutionalization in a State Hospital and were not receiving community-based services
adequate to attenuate the risk.
As noted, I concluded that all 25 individuals interviewed were appropriate for and would benefit
from reasonable community-based services.
Specifically, I found that 19 of 25 individuals (73%) were appropriate for and would benefit
from Substance Use Disorder (SUD) treatment and support for maintaining sobriety. In general,
about half of individuals with serious mental illness have a co-occurring SUD; it is important to
address both conditions with an integrated approach.
Four individuals (16%) had a co-occurring intellectual or development disability. Three of these
four individuals have had extended hospitalizations and remain in the State Hospitals, a setting
not intended for addressing the needs for individuals with intellectual disability and where staff
generally do not have the specialized training for addressing the needs of this population.
I also concluded that 19 of 25 individuals (76%) were appropriate for and would benefit from
Program of Assertive Community Treatment (PACT), a comprehensive community-based
mental health delivery model for providing treatment, support, resources and rehabilitative
services to individuals with SMI. It does not appear that any of the individuals were receiving
PACT services.
I found that all 25 individuals could benefit from mobile crisis services or crisis residential
services. Mobil crisis services involve a team of trained individuals who provide an immediate
response to mental health crises where they occur in the community.
24 individuals (96%) could benefit from mental health therapy such as cognitive behavioral
therapy, psychoeducational, and social skills training therapies, which are effective in reducing
symptoms and rates of readmissions to hospitals.
Of 25 clients interviewed, four were in the hospital, one was living in a CMHC-operated group
home, one in a hotel, 11 with family members, one in a group home, one in a personal care home
                                                 6
                                                                      CONFIDENTIAL INFORMATION
                                                                    SUBJECT TO PROTECTIVE ORDER
(PCH), and one in jail. Five were living independently in their own homes. I found that 13
individuals (52%) needed permanent supported housing (PSH) or a group home placement, but
lacked access to it. PSH provides access to scattered-site housing where the individual lives
autonomously with some form of outreach case management, and small group homes provide a
supervised residential placement along with ancillary services.
           b. Key Themes
I drew the following conclusions and observations about Mississippi’s adult mental health
service system from this review:
   •   Inconsistencies in the availability of evidence-based practices across the state. Interviews
       with certain CMHCs indicated that they do not have PACT, Supported Employment, or
       Supported Housing. There are rural areas that are greatly in need of services.
   •   Most individuals did not receive Diversion Services in an effort to avoid the most recent
       state hospitalization. For those who did receive services at a CSU or community hospital,
       frequently the goal appeared to be to hold or treat them until a bed was available at the
       State Hospital rather than treating aggressively so they can be returned to the community.
   •   There is inadequate utilization of transition services and coordination of care to assist in
       the consumers’ transition from the State Hospital into the community. The records most
       often only indicate that a follow-up/aftercare appointment has been scheduled with the
       CMHC. From interviews with some of the CMHCs, I learned it is often not a confirmed
       appointment with a specific person, but rather a time during days when the CMHC has
       walk-ins. Appropriate transition services should be person-centered and recovery-
       focused. The consumer, family members as identified by the consumer, and community
       providers should be engaged in discharge planning as soon as possible after admission to
       assist in facilitating a speedy discharge and to assure that the individual’s needs and
       wants are prioritized, that there is a payor source, and that the individual has access to
       acceptable housing and other needed resources and services immediately upon discharge.
   •   While some of the individuals acknowledged improvement after treatment in the State
       Hospital, most believed they stayed longer than was necessary.
   •   A number of the individuals were in their twenties and one was young as 15-years-old
       when they had their initial State Hospital admission. We know that a degree of stigma is
       associated with seeking mental health treatment in general, and certainly the stigma and
       potential trauma associated with an involuntary commitment to a State Hospital could
       have a profound effect on an individual’s self-esteem and recovery.
   •   Non-adherence with medication was a contributing factor to most of the symptom
       presentation and behaviors that led to commitment. Medication compliance is often a
       focus of treatment, however often times there appears to be less of a focus on what
       factors are contributing to noncompliance, factors such as access to the prescribed
       medication and noxious side effects of the medications.
   •   Concern about the adequacy of a recovery-oriented environment in personal care homes.
       It is unclear whether the responsible State entities are monitoring compliance with
                                                7
                                                                      CONFIDENTIAL INFORMATION
                                                                    SUBJECT TO PROTECTIVE ORDER
Data Sources

   1. Interview with                         on 3/15/18.
   2. Review of hospital records from Mississippi State Hospital (MSH), of his admission from
      11/ /16 thru 11/ /16.
   3. Review of records from Region 1 Community Mental Health Center.




             was interviewed in a meeting room at the apartment complex where he resides. Mr.
         presented with a quiet, calm demeanor and was cooperative with the interview.

Review of Hospitalizations




                                                 15
                                                                     CONFIDENTIAL INFORMATION
                                                                   SUBJECT TO PROTECTIVE ORDER
16
       CONFIDENTIAL INFORMATION
     SUBJECT TO PROTECTIVE ORDER
17
       CONFIDENTIAL INFORMATION
     SUBJECT TO PROTECTIVE ORDER
Summary Assessment

I believe that Mr.           would have avoided or spent less time in the hospital if reasonable
community-based services were available. If mobile crisis services and in-home interventions had been
tried prior to his being taken into custody, his most recent hospitalization might have been avoided.
Both Mr.            and his               might have benefited from having mental health personnel
engage them in conversation about the behavior leading to the hospitalization, discuss what could
happen to lessen the likelihood of his having conflicts with people in his environment, and to provide
the opportunity for de-escalation. Further, had he received appropriate medication services, this
hospitalization might have been avoided. It is unclear what prevented him from stabilizing at the crisis
program where he received services prior to being transported to MSH. It also seems to be the case
that stabilization was obtained within a week of his admission to MSH, and while it seems that the
decision was made for a longer period of monitoring to assure his stability on the medication regimen,
his length of stay in the hospital could possibly have been abbreviated. Increased communication and
coordination of care with the community provider might have provided greater assurance to the State
Hospital prescriber that services, including medication monitoring, would be continued in the
community and increased the prescriber’s willingness to move Mr.               toward discharge sooner.

Mr.            is not opposed to living in the community and receiving appropriate mental health services
in the community. In my opinion, Mr.               is at serious risk of institutionalization in a State Hospital
because he is not receiving appropriate community-based services. Noncompliance with psychotropic
medication is a significant risk factor for re-hospitalization. Mr.             has concerns about whether
his medication is contributing to his complaints with his feet and is at risk for discontinuing the
medication if he does not receive medication management and monitoring, as well as integrated
primary care services to evaluate the etiology and condition of his feet. He also seems to be fearful and
apprehensive that interaction with others may result in his behavior being misinterpreted and lead to
his being committed to the hospital; thus he is more isolated, and his quality of life is restricted. Mr.
          is appropriate for and would benefit from peer support services and community services that
support his full integration in social, educational, volunteer and employment opportunities, which would
likely decrease the risk of re-hospitalization. His            and                   involvement in family
psychoeducational programs would also likely decrease risk. Although Mr.                    appears to be doing
well living independently in the community at present, he is viewed as being at serious risk for future
hospitalizations if he does not receive more intensive community services to address some of his
concerns about his medications, his physical health, and to assist him with greater social integration into
his community.

On my review, Mr.         is appropriate for and would benefit from the following integrated
community-based services: effective case management; integrated MH/primary care services;
medication management services; patient/family psychoeducational programs; mental health therapy;

                                                       18
                                                                            CONFIDENTIAL INFORMATION
                                                                          SUBJECT TO PROTECTIVE ORDER
supported employment; and peer support services. Given his SMI diagnosis, history of substance use
disorder, significant difficulty maintaining consistent employment, and significant difficulty performing
activities of daily living, Mr.         would be appropriate for PACT, which encompasses most of these
services.

Findings
    1. At the time of the interview, Mr.            was not in a State Hospital.
    2. Mr.           would have avoided or spent less time in a State Hospital if he had been provided
        reasonable community-based services.
    3. Mr.           is at serious risk of institutionalization in a State Hospital.
    4. Mr.           would not be opposed to receiving community-based services or to continue to
        receive those services in the community instead of a State Hospital.
    5. Mr.           is appropriate for and would benefit from the following integrated community-
        based services: case management; integrated MH/primary care services; medication
        management services; patient/family psychoeducational programs; mental health therapy;
        supported employment; peer support services; most of these services/interventions are
        included in PACT.




                                                     19
                                                                           CONFIDENTIAL INFORMATION
                                                                         SUBJECT TO PROTECTIVE ORDER
Data Sources

   1. Interview with Mr.              on 4/9/18.
   2. Interview with his                              on 4/9/18.
   3. Review of hospital records from South Mississippi State Hospital (SMSH), Purvis, MS for his
      admission from 5/ /15 to 5/ /15 and his admission from 7/ /17 to 9/ /17.
   4. Review of records from his treatment at Singing River Health System from 4/ /15 to 5/ /15
      (included in the records from SMSH), 6/ /17 to 6/ /17, and 7/ /17 to 7/ /17.
   5. Review of his CMHC records from Singing River Services, Region XIV.
   6. Review of his CMHC records from Pine Belt Mental Healthcare Resources.




         was interviewed in his         home. His                              , was interviewed in
her home earlier on the same day. Ms.        along with her           Mr.               were in the
home in another room at the time of the interview. Mr.      appeared anxious and agitated and was
not responsive to most questions. He seemed guarded and distrustful, showing increasing agitation with
questioning, and the interview was terminated early.

Review of Hospitalizations




                                                 40
                                                                     CONFIDENTIAL INFORMATION
                                                                   SUBJECT TO PROTECTIVE ORDER
Review of Community Living and Services




                                          41
                                                 CONFIDENTIAL INFORMATION
                                               SUBJECT TO PROTECTIVE ORDER
42
       CONFIDENTIAL INFORMATION
     SUBJECT TO PROTECTIVE ORDER
Summary Assessment

Mr.      is a young man with a history of hospitalizations and community mental health services for
symptoms of mental illness. At the time of the interview, he was symptomatic with paranoia and
agitation. He had not been taking the prescribed medication, and it seemed to be the case that the
medication may not have been available for him to take.

With sufficient community-based services, such as crisis intervention services (including brief crisis
residential programming), effective and comprehensive PACT services (in contrast to the services Mr.
      actually received), effective case management, medication monitoring, and Peer Support Services,
it is most likely that Mr.     could have avoided hospitalization. The records from SMSH suggest that
once in the treatment setting, he is compliant and responsive to treatment. There was no indication
that he presented symptoms or behaviors beyond what could have been managed in the community,
and it seems that had appropriate diversion services been employed, the hospitalizations would have
been avoided. Likewise, it is my opinion that his length of stay in the hospital was not warranted. Notes
in his record at Singing River Hospital in July of 2017 indicate that he had improved and was stable; he
could have been discharged back into the community without having to go to the State Hospital.

Mr.      is at serious risk for future state hospitalizations if he is not stabilized on an effective and
appropriate medication regimen and if he does not receive more intensive community services.
Medication non-adherence is associated with significant risk of hospitalization. At the time of the
interview, he had not been compliant with medication and was experiencing agitation, paranoia,
suspiciousness and hallucinations. It also seemed to be the case that because of the cost, he may not
have had medication available to take. His                   said that a judge had recently agreed to send
him to MSH; therefore, the possibility of his being committed is imminent. Mr.              was agitated and
suspicious that his                 was trying to get him hospitalized, and the potential for conflict
between them also contributes to his risk of hospitalization.

On my review, Mr.        is appropriate for, and would benefit from, the following integrated community-
based services: medication education, assistance and monitoring. Mr.           needs to be educated on
how the medication works and the importance of continuing to take it even when he feels fine. It seems
that receiving longer acting injectable antipsychotic medication in the right dosage for him would be
more effective in assuring compliance. He also needs assistance with paying for or otherwise having
access to his medications. PACT services, administered consistent with the State’s operational
standards, would be most effective in assisting him in avoiding hospitalization, as he would have a team
of professionals that would be familiar with his needs and be available to respond as needed, 24 hours a
day, 7 days a week. PACT services are individualized and carried out where the service and support are
needed, rather than in an office or hospital setting. Having access to crisis residential programs would
be of benefit to allow respite when there is tension within the household. Mr.         has expressed
interest in living independently in his own place, and participation in permanent supported housing and
supported employment would be beneficial. Mr.           could benefit from involvement in Peer Support
Services and participation in group therapy or a support group of people of similar age and interests,
once stabilized on medication.




                                                     43
                                                                           CONFIDENTIAL INFORMATION
                                                                         SUBJECT TO PROTECTIVE ORDER
Findings
   1. At the time of the interview, Mr.        was not in a State Hospital.
   2. Mr.       would have avoided or spent less time in a State Hospital if he had been provided
       reasonable community-based services.
   3. Mr.       is at serious risk of institutionalization in a State Hospital.
   4. Mr.       would not be opposed to receiving community-based services or to continue to receive
       those services in the community instead of a State Hospital.
   5. Mr.       is appropriate for and would benefit from the following integrated community-based
       services: PACT, crisis intervention services including brief crisis residential services, permanent
       supported housing, and family therapy.




                                                     44
                                                                           CONFIDENTIAL INFORMATION
                                                                         SUBJECT TO PROTECTIVE ORDER
